



Exhibit 10(e)(iv)
SOUTH JERSEY INDUSTRIES, INC.
 
SCHEDULE OF OFFICER AGREEMENTS
 
Pursuant to Rule 12b-31, the following sets forth the material details which
differ in the Officer Change in Control Agreements, the form of which is filed
herewith as Exhibit 10(e)(iii).
 
Name
Capacities in Which Served
Effective
 Date
 of
Agreement
Severance
Multiple of
Base Salary
and Average
Annual Bonus
Duration of Continued Medical
Insurance
 
 
 
 
 
Michael J. Renna
Director, President and Chief Executive Officer, South Jersey Industries, Inc.
1/1/16
3X
3 years
 
 
 
 
 
Stephen H. Clark
Executive Vice President and Chief Financial Officer, South Jersey Industries,
Inc.
1/1/16
2X
2 years
 
 
 
 
 
Jeffrey E. DuBois
Executive Vice President and Chief Operating Officer, South Jersey Industries,
Inc.
1/1/16
2X
2 years
 
 
 
 
 
Gina M. Merritt-Epps
Senior Vice President, General Counsel and Corporate Secretary, South Jersey
Industries, Inc.
1/1/16
2X
2 years
 
 
 
 
 
Kathleen A. McEndy
Senior Vice President and Chief Administrative Officer, South Jersey Industries,
Inc.
1/1/16
2X
2 years
 
 
 
 
 
Kenneth A. Lynch
Senior Vice President and Chief Risk Officer, South Jersey Industries, Inc.
1/1/16
2X
2 years
 
 
 
 
 
David Robbins, Jr.
Senior Vice President, South Jersey Industries, Inc.
1/1/16
2X
2 years
 
 
 
 
 
Gregory M. Nuzzo
Senior Vice President, South Jersey Industries, Inc.
1/1/16
2X
2 years






